Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 1 of 20 PageID: 107




                        EXHIBIT B
                      Archived Information
Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 2 of 20 PageID: 108


                             UNITED STATES DEPARTMENT OF EDUCATION
                                                        OFFICE FOR CIVIL RIGHTS
                                                                                                     THE ASSISTANT SECRETARY


                                                                April 4, 2011


 Dear Colleague:

 Education has long been recognized as the great equalizer in America. The U.S. Department of
 Education and its Office for Civil Rights (OCR) believe that providing all students with an
 educational environment free from discrimination is extremely important. The sexual
 harassment of students, including sexual violence, interferes with students’ right to receive an
 education free from discrimination and, in the case of sexual violence, is a crime.

 Title IX of the Education Amendments of 1972 (Title IX), 20 U.S.C. §§ 1681 et seq., and its
 implementing regulations, 34 C.F.R. Part 106, prohibit discrimination on the basis of sex in
 education programs or activities operated by recipients of Federal financial assistance. Sexual
 harassment of students, which includes acts of sexual violence, is a form of sex discrimination
 prohibited by Title IX. In order to assist recipients, which include school districts, colleges, and
 universities (hereinafter “schools” or “recipients”) in meeting these obligations, this letter 1
 explains that the requirements of Title IX pertaining to sexual harassment also cover sexual
 violence, and lays out the specific Title IX requirements applicable to sexual violence.2 Sexual
 violence, as that term is used in this letter, refers to physical sexual acts perpetrated against a
 person’s will or where a person is incapable of giving consent due to the victim’s use of drugs or
 alcohol. An individual also may be unable to give consent due to an intellectual or other
 disability. A number of different acts fall into the category of sexual violence, including rape,

 1
   The Department has determined that this Dear Colleague Letter is a “significant guidance document” under the
 Office of Management and Budget’s Final Bulletin for Agency Good Guidance Practices, 72 Fed. Reg. 3432
 (Jan. 25, 2007), available at:
 http://www.whitehouse.gov/sites/default/files/omb/assets/regulatory_matters_pdf/012507_good_guidance.pdf.
 OCR issues this and other policy guidance to provide recipients with information to assist them in meeting their
 obligations, and to provide members of the public with information about their rights, under the civil rights laws
 and implementing regulations that we enforce. OCR’s legal authority is based on those laws and regulations. This
 letter does not add requirements to applicable law, but provides information and examples to inform recipients
 about how OCR evaluates whether covered entities are complying with their legal obligations. If you are interested
 in commenting on this guidance, please send an e-mail with your comments to OCR@ed.gov, or write to us at the
 following address: Office for Civil Rights, U.S. Department of Education, 400 Maryland Avenue, SW, Washington,
 DC 20202.
 2
   Use of the term “sexual harassment” throughout this document includes sexual violence unless otherwise noted.
 Sexual harassment also may violate Title IV of the Civil Rights Act of 1964 (42 U.S.C. § 2000c), which prohibits
 public school districts and colleges from discriminating against students on the basis of sex, among other bases.
 The U.S. Department of Justice enforces Title IV.


                                       400 MARYLAND AVE., S.W., WASHINGTON, DC 20202-1100
                                                           www.ed.gov

           The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
                                     by fostering educational excellence and ensuring equal access.
Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 3 of 20 PageID: 109

 Page 2 – Dear Colleague Letter: Sexual Violence


 sexual assault, sexual battery, and sexual coercion. All such acts of sexual violence are forms of
 sexual harassment covered under Title IX.

 The statistics on sexual violence are both deeply troubling and a call to action for the nation. A
 report prepared for the National Institute of Justice found that about 1 in 5 women are victims
 of completed or attempted sexual assault while in college.3 The report also found that
 approximately 6.1 percent of males were victims of completed or attempted sexual assault
 during college.4 According to data collected under the Jeanne Clery Disclosure of Campus
 Security and Campus Crime Statistics Act (Clery Act), 20 U.S.C. § 1092(f), in 2009, college
 campuses reported nearly 3,300 forcible sex offenses as defined by the Clery Act. 5 This problem
 is not limited to college. During the 2007-2008 school year, there were 800 reported incidents
 of rape and attempted rape and 3,800 reported incidents of other sexual batteries at public
 high schools. 6 Additionally, the likelihood that a woman with intellectual disabilities will be
 sexually assaulted is estimated to be significantly higher than the general population.7 The
 Department is deeply concerned about this problem and is committed to ensuring that all
 students feel safe in their school, so that they have the opportunity to benefit fully from the
 school’s programs and activities.

 This letter begins with a discussion of Title IX’s requirements related to student-on-student
 sexual harassment, including sexual violence, and explains schools’ responsibility to take
 immediate and effective steps to end sexual harassment and sexual violence. These
 requirements are discussed in detail in OCR’s Revised Sexual Harassment Guidance issued in
 2001 (2001 Guidance). 8 This letter supplements the 2001 Guidance by providing additional
 guidance and practical examples regarding the Title IX requirements as they relate to sexual
 violence. This letter concludes by discussing the proactive efforts schools can take to prevent
 sexual harassment and violence, and by providing examples of remedies that schools and OCR
 may use to end such conduct, prevent its recurrence, and address its effects. Although some
 examples contained in this letter are applicable only in the postsecondary context, sexual

 3
   CHRISTOPHER P. KREBS ET AL., THE CAMPUS SEXUAL ASSAULT STUDY: FINAL REPORT xiii (Nat’l Criminal Justice Reference Serv.,
 Oct. 2007), available at http://www.ncjrs.gov/pdffiles1/nij/grants/221153.pdf. This study also found that the
 majority of campus sexual assaults occur when women are incapacitated, primarily by alcohol. Id. at xviii.
 4
   Id. at 5-5.
 5
   U.S. Department of Education, Office of Postsecondary Education, Summary Crime Statistics (data compiled from
 reports submitted in compliance with the Clery Act), available at
 http://www2.ed.gov/admins/lead/safety/criminal2007-09.pdf. Under the Clery Act, forcible sex offenses are
 defined as any sexual act directed against another person, forcibly and/or against that person’s will, or not forcibly
 or against the person’s will where the victim is incapable of giving consent. Forcible sex offenses include forcible
 rape, forcible sodomy, sexual assault with an object, and forcible fondling. 34 C.F.R. Part 668, Subpt. D, App. A.
 6
   SIMONE ROBERS ET AL., INDICATORS OF SCHOOL CRIME AND SAFETY: 2010 at 104 (U.S. Dep’t of Educ. & U.S. Dep’t of Justice,
 Nov. 2010), available at http://nces.ed.gov/pubs2011/2011002.pdf.
 7
   ERIKA HARRELL & MICHAEL R. RAND, CRIME AGAINST PEOPLE WITH DISABILITIES, 2008 (Bureau of Justice Statistics, U.S. Dep’t
 of Justice, Dec. 2010), available at http://bjs.ojp.usdoj.gov/content/pub/pdf/capd08.pdf.
 8
   The 2001 Guidance is available on the Department’s Web site at
 http://www2.ed.gov/about/offices/list/ocr/docs/shguide.pdf. This letter focuses on peer sexual harassment and
 violence. Schools’ obligations and the appropriate response to sexual harassment and violence committed by
 employees may be different from those described in this letter. Recipients should refer to the 2001 Guidance for
 further information about employee harassment of students.
Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 4 of 20 PageID: 110

 Page 3 – Dear Colleague Letter: Sexual Violence


 harassment and violence also are concerns for school districts. The Title IX obligations discussed
 in this letter apply equally to school districts unless otherwise noted.

 Title IX Requirements Related to Sexual Harassment and Sexual Violence

 Schools’ Obligations to Respond to Sexual Harassment and Sexual Violence

 Sexual harassment is unwelcome conduct of a sexual nature. It includes unwelcome sexual
 advances, requests for sexual favors, and other verbal, nonverbal, or physical conduct of a
 sexual nature. Sexual violence is a form of sexual harassment prohibited by Title IX. 9

 As explained in OCR’s 2001 Guidance, when a student sexually harasses another student, the
 harassing conduct creates a hostile environment if the conduct is sufficiently serious that it
 interferes with or limits a student’s ability to participate in or benefit from the school’s
 program. The more severe the conduct, the less need there is to show a repetitive series of
 incidents to prove a hostile environment, particularly if the harassment is physical. Indeed, a
 single or isolated incident of sexual harassment may create a hostile environment if the
 incident is sufficiently severe. For instance, a single instance of rape is sufficiently severe to
 create a hostile environment.10

 Title IX protects students from sexual harassment in a school’s education programs and
 activities. This means that Title IX protects students in connection with all the academic,
 educational, extracurricular, athletic, and other programs of the school, whether those
 programs take place in a school’s facilities, on a school bus, at a class or training program



 9
   Title IX also prohibits gender-based harassment, which may include acts of verbal, nonverbal, or physical
 aggression, intimidation, or hostility based on sex or sex-stereotyping, even if those acts do not involve conduct of
 a sexual nature. The Title IX obligations discussed in this letter also apply to gender-based harassment. Gender-
 based harassment is discussed in more detail in the 2001 Guidance, and in the 2010 Dear Colleague letter on
 Harassment and Bullying, which is available at http://www2.ed.gov/about/offices/list/ocr/letters/colleague-
 201010.pdf.
 10
    See, e.g., Jennings v. Univ. of N.C., 444 F.3d 255, 268, 274 n.12 (4th Cir. 2006) (acknowledging that while not an
 issue in this case, a single incident of sexual assault or rape could be sufficient to raise a jury question about
 whether a hostile environment exists, and noting that courts look to Title VII cases for guidance in analyzing Title IX
 sexual harassment claims); Vance v. Spencer Cnty. Pub. Sch. Dist., 231 F.3d 253, 259 n.4 (6th Cir. 2000) (“‘[w]ithin
 the context of Title IX, a student’s claim of hostile environment can arise from a single incident’” (quoting Doe v.
 Sch. Admin. Dist. No. 19, 66 F. Supp. 2d 57, 62 (D. Me. 1999))); Soper v. Hoben, 195 F.3d 845, 855 (6th Cir. 1999)
 (explaining that rape and sexual abuse “obviously qualif[y] as…severe, pervasive, and objectively offensive sexual
 harassment”); see also Berry v. Chi. Transit Auth., 618 F.3d 688, 692 (7th Cir. 2010) (in the Title VII context, “a
 single act can create a hostile environment if it is severe enough, and instances of uninvited physical contact with
 intimate parts of the body are among the most severe types of sexual harassment”); Turner v. Saloon, Ltd., 595
 F.3d 679, 686 (7th Cir. 2010) (noting that “‘[o]ne instance of conduct that is sufficiently severe may be enough,’”
 which is “especially true when the touching is of an intimate body part” (quoting Jackson v. Cnty. of Racine, 474
 F.3d 493, 499 (7th Cir. 2007))); McKinnis v. Crescent Guardian, Inc., 189 F. App’x 307, 310 (5th Cir. 2006) (holding
 that “‘the deliberate and unwanted touching of [a plaintiff’s] intimate body parts can constitute severe sexual
 harassment’” in Title VII cases (quoting Harvill v. Westward Commc’ns, L.L.C., 433 F.3d 428, 436 (5th Cir. 2005))).
Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 5 of 20 PageID: 111

 Page 4 – Dear Colleague Letter: Sexual Violence


 sponsored by the school at another location, or elsewhere. For example, Title IX protects a
 student who is sexually assaulted by a fellow student during a school-sponsored field trip.11

 If a school knows or reasonably should know about student-on-student harassment that
 creates a hostile environment, Title IX requires the school to take immediate action to eliminate
 the harassment, prevent its recurrence, and address its effects. 12 Schools also are required to
 publish a notice of nondiscrimination and to adopt and publish grievance procedures. Because
 of these requirements, which are discussed in greater detail in the following section, schools
 need to ensure that their employees are trained so that they know to report harassment to
 appropriate school officials, and so that employees with the authority to address harassment
 know how to respond properly. Training for employees should include practical information
 about how to identify and report sexual harassment and violence. OCR recommends that this
 training be provided to any employees likely to witness or receive reports of sexual harassment
 and violence, including teachers, school law enforcement unit employees, school
 administrators, school counselors, general counsels, health personnel, and resident advisors.

 Schools may have an obligation to respond to student-on-student sexual harassment that
 initially occurred off school grounds, outside a school’s education program or activity. If a
 student files a complaint with the school, regardless of where the conduct occurred, the school
 must process the complaint in accordance with its established procedures. Because students
 often experience the continuing effects of off-campus sexual harassment in the educational
 setting, schools should consider the effects of the off-campus conduct when evaluating
 whether there is a hostile environment on campus. For example, if a student alleges that he or
 she was sexually assaulted by another student off school grounds, and that upon returning to
 school he or she was taunted and harassed by other students who are the alleged perpetrator’s
 friends, the school should take the earlier sexual assault into account in determining whether
 there is a sexually hostile environment. The school also should take steps to protect a student
 who was assaulted off campus from further sexual harassment or retaliation from the
 perpetrator and his or her associates.

 Regardless of whether a harassed student, his or her parent, or a third party files a complaint
 under the school’s grievance procedures or otherwise requests action on the student’s behalf, a
 school that knows, or reasonably should know, about possible harassment must promptly
 investigate to determine what occurred and then take appropriate steps to resolve the
 situation. As discussed later in this letter, the school’s Title IX investigation is different from any
 law enforcement investigation, and a law enforcement investigation does not relieve the school
 of its independent Title IX obligation to investigate the conduct. The specific steps in a school’s

 11
    Title IX also protects third parties from sexual harassment or violence in a school’s education programs and
 activities. For example, Title IX protects a high school student participating in a college’s recruitment program, a
 visiting student athlete, and a visitor in a school’s on-campus residence hall. Title IX also protects employees of a
 recipient from sexual harassment. For further information about harassment of employees, see 2001 Guidance at
 n.1.
 12
    This is the standard for administrative enforcement of Title IX and in court cases where plaintiffs are seeking
 injunctive relief. See 2001 Guidance at ii-v, 12-13. The standard in private lawsuits for monetary damages is actual
 knowledge and deliberate indifference. See Davis v. Monroe Cnty. Bd. of Ed., 526 U.S. 629, 643, 648 (1999).
Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 6 of 20 PageID: 112

 Page 5 – Dear Colleague Letter: Sexual Violence


 investigation will vary depending upon the nature of the allegations, the age of the student or
 students involved (particularly in elementary and secondary schools), the size and
 administrative structure of the school, and other factors. Yet as discussed in more detail below,
 the school’s inquiry must in all cases be prompt, thorough, and impartial. In cases involving
 potential criminal conduct, school personnel must determine, consistent with State and local
 law, whether appropriate law enforcement or other authorities should be notified. 13

 Schools also should inform and obtain consent from the complainant (or the complainant’s
 parents if the complainant is under 18 and does not attend a postsecondary institution) before
 beginning an investigation. If the complainant requests confidentiality or asks that the
 complaint not be pursued, the school should take all reasonable steps to investigate and
 respond to the complaint consistent with the request for confidentiality or request not to
 pursue an investigation. If a complainant insists that his or her name or other identifiable
 information not be disclosed to the alleged perpetrator, the school should inform the
 complainant that its ability to respond may be limited.14 The school also should tell the
 complainant that Title IX prohibits retaliation, and that school officials will not only take steps
 to prevent retaliation but also take strong responsive action if it occurs.

 As discussed in the 2001 Guidance, if the complainant continues to ask that his or her name or
 other identifiable information not be revealed, the school should evaluate that request in the
 context of its responsibility to provide a safe and nondiscriminatory environment for all
 students. Thus, the school may weigh the request for confidentiality against the following
 factors: the seriousness of the alleged harassment; the complainant’s age; whether there have
 been other harassment complaints about the same individual; and the alleged harasser’s rights
 to receive information about the allegations if the information is maintained by the school as an
 “education record” under the Family Educational Rights and Privacy Act (FERPA), 20 U.S.C.
 § 1232g; 34 C.F.R. Part 99. 15 The school should inform the complainant if it cannot ensure
 confidentiality. Even if the school cannot take disciplinary action against the alleged harasser
 because the complainant insists on confidentiality, it should pursue other steps to limit the
 effects of the alleged harassment and prevent its recurrence. Examples of such steps are
 discussed later in this letter.

 Compliance with Title IX, such as publishing a notice of nondiscrimination, designating an
 employee to coordinate Title IX compliance, and adopting and publishing grievance procedures,
 can serve as preventive measures against harassment. Combined with education and training
 programs, these measures can help ensure that all students and employees recognize the

 13
    In states with mandatory reporting laws, schools may be required to report certain incidents to local law
 enforcement or child protection agencies.
 14
    Schools should refer to the 2001 Guidance for additional information on confidentiality and the alleged
 perpetrator’s due process rights.
 15
    For example, the alleged harasser may have a right under FERPA to inspect and review portions of the complaint
 that directly relate to him or her. In that case, the school must redact the complainant’s name and other
 identifying information before allowing the alleged harasser to inspect and review the sections of the complaint
 that relate to him or her. In some cases, such as those where the school is required to report the incident to local
 law enforcement or other officials, the school may not be able to maintain the complainant’s confidentiality.
Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 7 of 20 PageID: 113

 Page 6 – Dear Colleague Letter: Sexual Violence


 nature of sexual harassment and violence, and understand that the school will not tolerate such
 conduct. Indeed, these measures may bring potentially problematic conduct to the school’s
 attention before it becomes serious enough to create a hostile environment. Training for
 administrators, teachers, staff, and students also can help ensure that they understand what
 types of conduct constitute sexual harassment or violence, can identify warning signals that
 may need attention, and know how to respond. More detailed information and examples of
 education and other preventive measures are provided later in this letter.

 Procedural Requirements Pertaining to Sexual Harassment and Sexual Violence

 Recipients of Federal financial assistance must comply with the procedural requirements
 outlined in the Title IX implementing regulations. Specifically, a recipient must:

      (A) Disseminate a notice of nondiscrimination; 16

      (B) Designate at least one employee to coordinate its efforts to comply with and carry out
          its responsibilities under Title IX; 17 and

      (C) Adopt and publish grievance procedures providing for prompt and equitable resolution
          of student and employee sex discrimination complaints.18

 These requirements apply to all forms of sexual harassment, including sexual violence, and are
 important for preventing and effectively responding to sex discrimination. They are discussed in
 greater detail below. OCR advises recipients to examine their current policies and procedures
 on sexual harassment and sexual violence to determine whether those policies comply with the
 requirements articulated in this letter and the 2001 Guidance. Recipients should then
 implement changes as needed.

          (A) Notice of Nondiscrimination

 The Title IX regulations require that each recipient publish a notice of nondiscrimination stating
 that the recipient does not discriminate on the basis of sex in its education programs and
 activities, and that Title IX requires it not to discriminate in such a manner. 19 The notice must
 state that inquiries concerning the application of Title IX may be referred to the recipient’s Title
 IX coordinator or to OCR. It should include the name or title, office address, telephone number,
 and e-mail address for the recipient’s designated Title IX coordinator.

 The notice must be widely distributed to all students, parents of elementary and secondary
 students, employees, applicants for admission and employment, and other relevant persons.
 OCR recommends that the notice be prominently posted on school Web sites and at various

 16
    34 C.F.R. § 106.9.
 17
    Id. § 106.8(a).
 18
    Id. § 106.8(b).
 19
    Id. § 106.9(a).
Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 8 of 20 PageID: 114

 Page 7 – Dear Colleague Letter: Sexual Violence


 locations throughout the school or campus and published in electronic and printed publications
 of general distribution that provide information to students and employees about the school’s
 services and policies. The notice should be available and easily accessible on an ongoing basis.

 Title IX does not require a recipient to adopt a policy specifically prohibiting sexual harassment
 or sexual violence. As noted in the 2001 Guidance, however, a recipient’s general policy
 prohibiting sex discrimination will not be considered effective and would violate Title IX if,
 because of the lack of a specific policy, students are unaware of what kind of conduct
 constitutes sexual harassment, including sexual violence, or that such conduct is prohibited sex
 discrimination. OCR therefore recommends that a recipient’s nondiscrimination policy state
 that prohibited sex discrimination covers sexual harassment, including sexual violence, and that
 the policy include examples of the types of conduct that it covers.

             (B) Title IX Coordinator

 The Title IX regulations require a recipient to notify all students and employees of the name or
 title and contact information of the person designated to coordinate the recipient’s compliance
 with Title IX.20 The coordinator’s responsibilities include overseeing all Title IX complaints and
 identifying and addressing any patterns or systemic problems that arise during the review of
 such complaints. The Title IX coordinator or designee should be available to meet with students
 as needed. If a recipient designates more than one Title IX coordinator, the notice should
 describe each coordinator’s responsibilities (e.g., who will handle complaints by students,
 faculty, and other employees). The recipient should designate one coordinator as having
 ultimate oversight responsibility, and the other coordinators should have titles clearly showing
 that they are in a deputy or supporting role to the senior coordinator. The Title IX coordinators
 should not have other job responsibilities that may create a conflict of interest. For example,
 serving as the Title IX coordinator and a disciplinary hearing board member or general counsel
 may create a conflict of interest.

 Recipients must ensure that employees designated to serve as Title IX coordinators have
 adequate training on what constitutes sexual harassment, including sexual violence, and that
 they understand how the recipient’s grievance procedures operate. Because sexual violence
 complaints often are filed with the school’s law enforcement unit, all school law enforcement
 unit employees should receive training on the school’s Title IX grievance procedures and any
 other procedures used for investigating reports of sexual violence. In addition, these employees
 should receive copies of the school’s Title IX policies. Schools should instruct law enforcement
 unit employees both to notify complainants of their right to file a Title IX sex discrimination
 complaint with the school in addition to filing a criminal complaint, and to report incidents of
 sexual violence to the Title IX coordinator if the complainant consents. The school’s Title IX
 coordinator or designee should be available to provide assistance to school law enforcement
 unit employees regarding how to respond appropriately to reports of sexual violence. The Title
 IX coordinator also should be given access to school law enforcement unit investigation notes

 20
      Id. § 106.8(a).
Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 9 of 20 PageID: 115

 Page 8 – Dear Colleague Letter: Sexual Violence


 and findings as necessary for the Title IX investigation, so long as it does not compromise the
 criminal investigation.

         (C) Grievance Procedures

 The Title IX regulations require all recipients to adopt and publish grievance procedures
 providing for the prompt and equitable resolution of sex discrimination complaints. 21 The
 grievance procedures must apply to sex discrimination complaints filed by students against
 school employees, other students, or third parties.

 Title IX does not require a recipient to provide separate grievance procedures for sexual
 harassment and sexual violence complaints. Therefore, a recipient may use student disciplinary
 procedures or other separate procedures to resolve such complaints. Any procedures used to
 adjudicate complaints of sexual harassment or sexual violence, including disciplinary
 procedures, however, must meet the Title IX requirement of affording a complainant a prompt
 and equitable resolution. 22 These requirements are discussed in greater detail below. If the
 recipient relies on disciplinary procedures for Title IX compliance, the Title IX coordinator
 should review the recipient’s disciplinary procedures to ensure that the procedures comply
 with the prompt and equitable requirements of Title IX.23

 Grievance procedures generally may include voluntary informal mechanisms (e.g., mediation)
 for resolving some types of sexual harassment complaints. OCR has frequently advised
 recipients, however, that it is improper for a student who complains of harassment to be
 required to work out the problem directly with the alleged perpetrator, and certainly not
 without appropriate involvement by the school (e.g., participation by a trained counselor, a
 trained mediator, or, if appropriate, a teacher or administrator). In addition, as stated in the
 2001 Guidance, the complainant must be notified of the right to end the informal process at
 any time and begin the formal stage of the complaint process. Moreover, in cases involving
 allegations of sexual assault, mediation is not appropriate even on a voluntary basis. OCR
 recommends that recipients clarify in their grievance procedures that mediation will not be
 used to resolve sexual assault complaints.



 21
    Id. § 106.8(b). Title IX also requires recipients to adopt and publish grievance procedures for employee
 complaints of sex discrimination.
 22
    These procedures must apply to all students, including athletes. If a complaint of sexual violence involves a
 student athlete, the school must follow its standard procedures for resolving sexual violence complaints. Such
 complaints must not be addressed solely by athletics department procedures. Additionally, if an alleged
 perpetrator is an elementary or secondary student with a disability, schools must follow the procedural safeguards
 in the Individuals with Disabilities Education Act (at 20 U.S.C. § 1415 and 34 C.F.R. §§ 300.500-300.519, 300.530-
 300.537) as well as the requirements of Section 504 of the Rehabilitation Act of 1973 (at 34 C.F.R. §§ 104.35-
 104.36) when conducting the investigation and hearing.
 23
    A school may not absolve itself of its Title IX obligations to investigate and resolve complaints of sexual
 harassment or violence by delegating, whether through express contractual agreement or other less formal
 arrangement, the responsibility to administer school discipline to school resource officers or “contract” law
 enforcement officers. See 34 C.F.R. § 106.4.
Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 10 of 20 PageID: 116

 Page 9 – Dear Colleague Letter: Sexual Violence


         Prompt and Equitable Requirements

 As stated in the 2001 Guidance, OCR has identified a number of elements in evaluating whether
 a school’s grievance procedures provide for prompt and equitable resolution of sexual
 harassment complaints. These elements also apply to sexual violence complaints because, as
 explained above, sexual violence is a form of sexual harassment. OCR will review all aspects of a
 school’s grievance procedures, including the following elements that are critical to achieve
 compliance with Title IX:
     • Notice to students, parents of elementary and secondary students, and employees of
         the grievance procedures, including where complaints may be filed;
     • Application of the procedures to complaints alleging harassment carried out by
         employees, other students, or third parties;
     • Adequate, reliable, and impartial investigation of complaints, including the opportunity
         for both parties to present witnesses and other evidence;
     • Designated and reasonably prompt time frames for the major stages of the complaint
         process;
     • Notice to parties of the outcome of the complaint; 24 and
     • An assurance that the school will take steps to prevent recurrence of any harassment
         and to correct its discriminatory effects on the complainant and others, if appropriate.

 As noted in the 2001 Guidance, procedures adopted by schools will vary in detail, specificity,
 and components, reflecting differences in the age of students, school sizes and administrative
 structures, State or local legal requirements, and past experiences. Although OCR examines
 whether all applicable elements are addressed when investigating sexual harassment
 complaints, this letter focuses on those elements where our work indicates that more
 clarification and explanation are needed, including:

         (A) Notice of the grievance procedures

 The procedures for resolving complaints of sex discrimination, including sexual harassment,
 should be written in language appropriate to the age of the school’s students, easily
 understood, easily located, and widely distributed. OCR recommends that the grievance
 procedures be prominently posted on school Web sites; sent electronically to all members of
 the school community; available at various locations throughout the school or campus; and
 summarized in or attached to major publications issued by the school, such as handbooks,
 codes of conduct, and catalogs for students, parents of elementary and secondary students,
 faculty, and staff.

         (B) Adequate, Reliable, and Impartial Investigation of Complaints

 OCR’s work indicates that a number of issues related to an adequate, reliable, and impartial
 investigation arise in sexual harassment and violence complaints. In some cases, the conduct
 24
   “Outcome” does not refer to information about disciplinary sanctions unless otherwise noted. Notice of the
 outcome is discussed in greater detail in Section D below.
Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 11 of 20 PageID: 117

 Page 10 – Dear Colleague Letter: Sexual Violence


 may constitute both sexual harassment under Title IX and criminal activity. Police investigations
 may be useful for fact-gathering; but because the standards for criminal investigations are
 different, police investigations or reports are not determinative of whether sexual harassment
 or violence violates Title IX. Conduct may constitute unlawful sexual harassment under Title IX
 even if the police do not have sufficient evidence of a criminal violation. In addition, a criminal
 investigation into allegations of sexual violence does not relieve the school of its duty under
 Title IX to resolve complaints promptly and equitably.

 A school should notify a complainant of the right to file a criminal complaint, and should not
 dissuade a victim from doing so either during or after the school’s internal Title IX investigation.
 For instance, if a complainant wants to file a police report, the school should not tell the
 complainant that it is working toward a solution and instruct, or ask, the complainant to wait to
 file the report.

 Schools should not wait for the conclusion of a criminal investigation or criminal proceeding to
 begin their own Title IX investigation and, if needed, must take immediate steps to protect the
 student in the educational setting. For example, a school should not delay conducting its own
 investigation or taking steps to protect the complainant because it wants to see whether the
 alleged perpetrator will be found guilty of a crime. Any agreement or Memorandum of
 Understanding (MOU) with a local police department must allow the school to meet its Title IX
 obligation to resolve complaints promptly and equitably. Although a school may need to delay
 temporarily the fact-finding portion of a Title IX investigation while the police are gathering
 evidence, once notified that the police department has completed its gathering of evidence
 (not the ultimate outcome of the investigation or the filing of any charges), the school must
 promptly resume and complete its fact-finding for the Title IX investigation. 25 Moreover,
 nothing in an MOU or the criminal investigation itself should prevent a school from notifying
 complainants of their Title IX rights and the school’s grievance procedures, or from taking
 interim steps to ensure the safety and well-being of the complainant and the school community
 while the law enforcement agency’s fact-gathering is in progress. OCR also recommends that a
 school’s MOU include clear policies on when a school will refer a matter to local law
 enforcement.

 As noted above, the Title IX regulation requires schools to provide equitable grievance
 procedures. As part of these procedures, schools generally conduct investigations and hearings
 to determine whether sexual harassment or violence occurred. In addressing complaints filed
 with OCR under Title IX, OCR reviews a school’s procedures to determine whether the school is
 using a preponderance of the evidence standard to evaluate complaints. The Supreme Court
 has applied a preponderance of the evidence standard in civil litigation involving discrimination
 under Title VII of the Civil Rights Act of 1964 (Title VII), 42 U.S.C. §§ 2000e et seq. Like Title IX,



 25
   In one recent OCR sexual violence case, the prosecutor’s office informed OCR that the police department’s
 evidence gathering stage typically takes three to ten calendar days, although the delay in the school’s investigation
 may be longer in certain instances.
Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 12 of 20 PageID: 118

 Page 11 – Dear Colleague Letter: Sexual Violence


 Title VII prohibits discrimination on the basis of sex. 26 OCR also uses a preponderance of the
 evidence standard when it resolves complaints against recipients. For instance, OCR’s Case
 Processing Manual requires that a noncompliance determination be supported by the
 preponderance of the evidence when resolving allegations of discrimination under all the
 statutes enforced by OCR, including Title IX. 27 OCR also uses a preponderance of the evidence
 standard in its fund termination administrative hearings. 28 Thus, in order for a school’s
 grievance procedures to be consistent with Title IX standards, the school must use a
 preponderance of the evidence standard (i.e., it is more likely than not that sexual harassment
 or violence occurred). The “clear and convincing” standard (i.e., it is highly probable or
 reasonably certain that the sexual harassment or violence occurred), currently used by some
 schools, is a higher standard of proof. Grievance procedures that use this higher standard are
 inconsistent with the standard of proof established for violations of the civil rights laws, and are
 thus not equitable under Title IX. Therefore, preponderance of the evidence is the appropriate
 standard for investigating allegations of sexual harassment or violence.

 Throughout a school’s Title IX investigation, including at any hearing, the parties must have an
 equal opportunity to present relevant witnesses and other evidence. The complainant and the
 alleged perpetrator must be afforded similar and timely access to any information that will be
 used at the hearing.29 For example, a school should not conduct a pre-hearing meeting during
 which only the alleged perpetrator is present and given an opportunity to present his or her
 side of the story, unless a similar meeting takes place with the complainant; a hearing officer or
 disciplinary board should not allow only the alleged perpetrator to present character witnesses
 at a hearing; and a school should not allow the alleged perpetrator to review the complainant’s


 26
    See, e.g., Desert Palace, Inc. v. Costa, 539 U.S. 90, 99 (2003) (noting that under the “conventional rule of civil
 litigation,” the preponderance of the evidence standard generally applies in cases under Title VII); Price
 Waterhouse v. Hopkins, 490 U.S. 228, 252-55 (1989) (approving preponderance standard in Title VII sex
 discrimination case) (plurality opinion); id. at 260 (White, J., concurring in the judgment); id. at 261 (O’Connor, J.,
 concurring in the judgment). The 2001 Guidance noted (on page vi) that “[w]hile Gebser and Davis made clear that
 Title VII agency principles do not apply in determining liability for money damages under Title IX, the Davis Court
 also indicated, through its specific references to Title VII caselaw, that Title VII remains relevant in determining
 what constitutes hostile environment sexual harassment under Title IX.” See also Jennings v. Univ. of N.C., 482 F.3d
 686, 695 (4th Cir. 2007) (“We look to case law interpreting Title VII of the Civil Rights Act of 1964 for guidance in
 evaluating a claim brought under Title IX.”).
 27
    OCR’s Case Processing Manual is available on the Department’s Web site, at
 http://www2.ed.gov/about/offices/list/ocr/docs/ocrcpm.html.
 28
    The Title IX regulations adopt the procedural provisions applicable to Title VI of the Civil Rights Act of 1964. See
 34 C.F.R. § 106.71 (“The procedural provisions applicable to Title VI of the Civil Rights Act of 1964 are hereby
 adopted and incorporated herein by reference.”). The Title VI regulations apply the Administrative Procedure Act
 to administrative hearings required prior to termination of Federal financial assistance and require that
 termination decisions be “supported by and in accordance with the reliable, probative and substantial evidence.”
 5 U.S.C. § 556(d). The Supreme Court has interpreted “reliable, probative and substantial evidence” as a direction
 to use the preponderance standard. See Steadman v. SEC, 450 U.S. 91, 98-102 (1981).
 29
    Access to this information must be provided consistent with FERPA. For example, if a school introduces an
 alleged perpetrator’s prior disciplinary records to support a tougher disciplinary penalty, the complainant would
 not be allowed access to those records. Additionally, access should not be given to privileged or confidential
 information. For example, the alleged perpetrator should not be given access to communications between the
 complainant and a counselor or information regarding the complainant’s sexual history.
Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 13 of 20 PageID: 119

 Page 12 – Dear Colleague Letter: Sexual Violence


 statement without also allowing the complainant to review the alleged perpetrator’s
 statement.

 While OCR does not require schools to permit parties to have lawyers at any stage of the
 proceedings, if a school chooses to allow the parties to have their lawyers participate in the
 proceedings, it must do so equally for both parties. Additionally, any school-imposed
 restrictions on the ability of lawyers to speak or otherwise participate in the proceedings should
 apply equally. OCR strongly discourages schools from allowing the parties personally to
 question or cross-examine each other during the hearing. Allowing an alleged perpetrator to
 question an alleged victim directly may be traumatic or intimidating, thereby possibly escalating
 or perpetuating a hostile environment. OCR also recommends that schools provide an appeals
 process. If a school provides for appeal of the findings or remedy, it must do so for both parties.
 Schools must maintain documentation of all proceedings, which may include written findings of
 facts, transcripts, or audio recordings.

 All persons involved in implementing a recipient’s grievance procedures (e.g., Title IX
 coordinators, investigators, and adjudicators) must have training or experience in handling
 complaints of sexual harassment and sexual violence, and in the recipient’s grievance
 procedures. The training also should include applicable confidentiality requirements. In sexual
 violence cases, the fact-finder and decision-maker also should have adequate training or
 knowledge regarding sexual violence. 30 Additionally, a school’s investigation and hearing
 processes cannot be equitable unless they are impartial. Therefore, any real or perceived
 conflicts of interest between the fact-finder or decision-maker and the parties should be
 disclosed.

 Public and state-supported schools must provide due process to the alleged perpetrator.
 However, schools should ensure that steps taken to accord due process rights to the alleged
 perpetrator do not restrict or unnecessarily delay the Title IX protections for the complainant.

         (C) Designated and Reasonably Prompt Time Frames

 OCR will evaluate whether a school’s grievance procedures specify the time frames for all major
 stages of the procedures, as well as the process for extending timelines. Grievance procedures
 should specify the time frame within which: (1) the school will conduct a full investigation of
 the complaint; (2) both parties receive a response regarding the outcome of the complaint; and
 (3) the parties may file an appeal, if applicable. Both parties should be given periodic status
 updates. Based on OCR experience, a typical investigation takes approximately 60 calendar days
 following receipt of the complaint. Whether OCR considers complaint resolutions to be timely,
 however, will vary depending on the complexity of the investigation and the severity and extent
 of the harassment. For example, the resolution of a complaint involving multiple incidents with
 multiple complainants likely would take longer than one involving a single incident that


 30
   For instance, if an investigation or hearing involves forensic evidence, that evidence should be reviewed by a
 trained forensic examiner.
Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 14 of 20 PageID: 120

 Page 13 – Dear Colleague Letter: Sexual Violence


 occurred in a classroom during school hours with a single complainant.

          (D) Notice of Outcome

 Both parties must be notified, in writing, about the outcome of both the complaint and any
 appeal, 31 i.e., whether harassment was found to have occurred. OCR recommends that schools
 provide the written determination of the final outcome to the complainant and the alleged
 perpetrator concurrently. Title IX does not require the school to notify the alleged perpetrator
 of the outcome before it notifies the complainant.

 Due to the intersection of Title IX and FERPA requirements, OCR recognizes that there may be
 confusion regarding what information a school may disclose to the complainant. 32 FERPA
 generally prohibits the nonconsensual disclosure of personally identifiable information from a
 student’s “education record.” However, as stated in the 2001 Guidance, FERPA permits a school
 to disclose to the harassed student information about the sanction imposed upon a student
 who was found to have engaged in harassment when the sanction directly relates to the
 harassed student. This includes an order that the harasser stay away from the harassed
 student, or that the harasser is prohibited from attending school for a period of time, or
 transferred to other classes or another residence hall. 33 Disclosure of other information in the
 student’s “education record,” including information about sanctions that do not relate to the
 harassed student, may result in a violation of FERPA.

 Further, when the conduct involves a crime of violence or a non-forcible sex offense, 34 FERPA
 permits a postsecondary institution to disclose to the alleged victim the final results of a
 31
    As noted previously, “outcome” does not refer to information about disciplinary sanctions unless otherwise
 noted.
 32
    In 1994, Congress amended the General Education Provisions Act (GEPA), of which FERPA is a part, to state that
 nothing in GEPA “shall be construed to affect the applicability of title VI of the Civil Rights Act of 1964, title IX of
 Education Amendments of 1972, title V of the Rehabilitation Act of 1973, the Age Discrimination Act, or other
 statutes prohibiting discrimination, to any applicable program.” 20 U.S.C. § 1221(d). The Department interprets
 this provision to mean that FERPA continues to apply in the context of Title IX enforcement, but if there is a direct
 conflict between the requirements of FERPA and the requirements of Title IX, such that enforcement of FERPA
 would interfere with the primary purpose of Title IX to eliminate sex-based discrimination in schools, the
 requirements of Title IX override any conflicting FERPA provisions. See 2001 Guidance at vii.
 33
    This information directly relates to the complainant and is particularly important in sexual harassment cases
 because it affects whether a hostile environment has been eliminated. Because seeing the perpetrator may be
 traumatic, a complainant in a sexual harassment case may continue to be subject to a hostile environment if he or
 she does not know when the perpetrator will return to school or whether he or she will continue to share classes
 or a residence hall with the perpetrator. This information also directly affects a complainant’s decision regarding
 how to work with the school to eliminate the hostile environment and prevent its recurrence. For instance, if a
 complainant knows that the perpetrator will not be at school or will be transferred to other classes or another
 residence hall for the rest of the year, the complainant may be less likely to want to transfer to another school or
 change classes, but if the perpetrator will be returning to school after a few days or weeks, or remaining in the
 complainant’s classes or residence hall, the complainant may want to transfer schools or change classes to avoid
 contact. Thus, the complainant cannot make an informed decision about how best to respond without this
 information.
 34
    Under the FERPA regulations, crimes of violence include arson; assault offenses (aggravated assault, simple
 assault, intimidation); burglary; criminal homicide (manslaughter by negligence); criminal homicide (murder and
Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 15 of 20 PageID: 121

 Page 14 – Dear Colleague Letter: Sexual Violence


 disciplinary proceeding against the alleged perpetrator, regardless of whether the institution
 concluded that a violation was committed. 35 Additionally, a postsecondary institution may
 disclose to anyone—not just the alleged victim—the final results of a disciplinary proceeding if
 it determines that the student is an alleged perpetrator of a crime of violence or a non-forcible
 sex offense, and, with respect to the allegation made, the student has committed a violation of
 the institution’s rules or policies. 36

 Postsecondary institutions also are subject to additional rules under the Clery Act. This law,
 which applies to postsecondary institutions that participate in Federal student financial aid
 programs, requires that “both the accuser and the accused must be informed of the outcome 37
 of any institutional disciplinary proceeding brought alleging a sex offense.” 38 Compliance with
 this requirement does not constitute a violation of FERPA. Furthermore, the FERPA limitations
 on redisclosure of information do not apply to information that postsecondary institutions are
 required to disclose under the Clery Act. 39 Accordingly, postsecondary institutions may not
 require a complainant to abide by a nondisclosure agreement, in writing or otherwise, that
 would prevent the redisclosure of this information.

 Steps to Prevent Sexual Harassment and Sexual Violence and Correct its Discriminatory
 Effects on the Complainant and Others

 Education and Prevention

 In addition to ensuring full compliance with Title IX, schools should take proactive measures to
 prevent sexual harassment and violence. OCR recommends that all schools implement
 preventive education programs and make victim resources, including comprehensive victim
 services, available. Schools may want to include these education programs in their
 (1) orientation programs for new students, faculty, staff, and employees; (2) training for
 students who serve as advisors in residence halls; (3) training for student athletes and coaches;
 and (4) school assemblies and “back to school nights.” These programs should include a


 non-negligent manslaughter); destruction, damage or vandalism of property; kidnapping/abduction; robbery; and
 forcible sex offenses. Forcible sex offenses are defined as any sexual act directed against another person forcibly or
 against that person’s will, or not forcibly or against the person’s will where the victim is incapable of giving
 consent. Forcible sex offenses include rape, sodomy, sexual assault with an object, and forcible fondling. Non-
 forcible sex offenses are incest and statutory rape. 34 C.F.R. Part 99, App. A.
 35
    34 C.F.R. § 99.31(a)(13). For purposes of 34 C.F.R. §§ 99.31(a)(13)-(14), disclosure of “final results” is limited to
 the name of the alleged perpetrator, any violation found to have been committed, and any sanction imposed
 against the perpetrator by the school. 34 C.F.R. § 99.39.
 36
    34 C.F.R. § 99.31(a)(14).
 37
    For purposes of the Clery Act, “outcome” means the institution’s final determination with respect to the alleged
 sex offense and any sanctions imposed against the accused. 34 C.F.R. § 668.46(b)(11)(vi)(B).
 38
    34 C.F.R. § 668.46(b)(11)(vi)(B). Under the Clery Act, forcible sex offenses are defined as any sexual act directed
 against another person forcibly or against that person’s will, or not forcibly or against the person’s will where the
 person is incapable of giving consent. Forcible sex offenses include forcible rape, forcible sodomy, sexual assault
 with an object, and forcible fondling. Non-forcible sex offenses include incest and statutory rape. 34 C.F.R. Part
 668, Subpt. D, App. A.
 39
    34 C.F.R. § 99.33(c).
Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 16 of 20 PageID: 122

 Page 15 – Dear Colleague Letter: Sexual Violence


 discussion of what constitutes sexual harassment and sexual violence, the school’s policies and
 disciplinary procedures, and the consequences of violating these policies.

 The education programs also should include information aimed at encouraging students to
 report incidents of sexual violence to the appropriate school and law enforcement authorities.
 Schools should be aware that victims or third parties may be deterred from reporting incidents
 if alcohol, drugs, or other violations of school or campus rules were involved. 40 As a result,
 schools should consider whether their disciplinary policies have a chilling effect on victims’ or
 other students’ reporting of sexual violence offenses. For example, OCR recommends that
 schools inform students that the schools’ primary concern is student safety, that any other
 rules violations will be addressed separately from the sexual violence allegation, and that use of
 alcohol or drugs never makes the victim at fault for sexual violence.

 OCR also recommends that schools develop specific sexual violence materials that include the
 schools’ policies, rules, and resources for students, faculty, coaches, and administrators.
 Schools also should include such information in their employee handbook and any handbooks
 that student athletes and members of student activity groups receive. These materials should
 include where and to whom students should go if they are victims of sexual violence. These
 materials also should tell students and school employees what to do if they learn of an incident
 of sexual violence. Schools also should assess student activities regularly to ensure that the
 practices and behavior of students do not violate the schools’ policies against sexual
 harassment and sexual violence.

 Remedies and Enforcement

 As discussed above, if a school determines that sexual harassment that creates a hostile
 environment has occurred, it must take immediate action to eliminate the hostile environment,
 prevent its recurrence, and address its effects. In addition to counseling or taking disciplinary
 action against the harasser, effective corrective action may require remedies for the
 complainant, as well as changes to the school’s overall services or policies. Examples of these
 actions are discussed in greater detail below.

 Title IX requires a school to take steps to protect the complainant as necessary, including taking
 interim steps before the final outcome of the investigation. The school should undertake these
 steps promptly once it has notice of a sexual harassment or violence allegation. The school
 should notify the complainant of his or her options to avoid contact with the alleged
 perpetrator and allow students to change academic or living situations as appropriate. For
 instance, the school may prohibit the alleged perpetrator from having any contact with the
 complainant pending the results of the school’s investigation. When taking steps to separate
 the complainant and alleged perpetrator, a school should minimize the burden on the

 40
   The Department’s Higher Education Center for Alcohol, Drug Abuse, and Violence Prevention (HEC) helps
 campuses and communities address problems of alcohol, other drugs, and violence by identifying effective
 strategies and programs based upon the best prevention science. Information on HEC resources and technical
 assistance can be found at www.higheredcenter.org.
Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 17 of 20 PageID: 123

 Page 16 – Dear Colleague Letter: Sexual Violence


 complainant, and thus should not, as a matter of course, remove complainants from classes or
 housing while allowing alleged perpetrators to remain. In addition, schools should ensure that
 complainants are aware of their Title IX rights and any available resources, such as counseling,
 health, and mental health services, and their right to file a complaint with local law
 enforcement. 41

 Schools should be aware that complaints of sexual harassment or violence may be followed by
 retaliation by the alleged perpetrator or his or her associates. For instance, friends of the
 alleged perpetrator may subject the complainant to name-calling and taunting. As part of their
 Title IX obligations, schools must have policies and procedures in place to protect against
 retaliatory harassment. At a minimum, schools must ensure that complainants and their
 parents, if appropriate, know how to report any subsequent problems, and should follow-up
 with complainants to determine whether any retaliation or new incidents of harassment have
 occurred.

 When OCR finds that a school has not taken prompt and effective steps to respond to sexual
 harassment or violence, OCR will seek appropriate remedies for both the complainant and the
 broader student population. When conducting Title IX enforcement activities, OCR seeks to
 obtain voluntary compliance from recipients. When a recipient does not come into compliance
 voluntarily, OCR may initiate proceedings to withdraw Federal funding by the Department or
 refer the case to the U.S. Department of Justice for litigation.

 Schools should proactively consider the following remedies when determining how to respond
 to sexual harassment or violence. These are the same types of remedies that OCR would seek in
 its cases.

 Depending on the specific nature of the problem, remedies for the complainant might include,
 but are not limited to: 42
    • providing an escort to ensure that the complainant can move safely between classes
        and activities;
    • ensuring that the complainant and alleged perpetrator do not attend the same classes;
    • moving the complainant or alleged perpetrator to a different residence hall or, in the
        case of an elementary or secondary school student, to another school within the
        district;
    • providing counseling services;
    • providing medical services;
    • providing academic support services, such as tutoring;


 41
    The Clery Act requires postsecondary institutions to develop and distribute a statement of policy that informs
 students of their options to notify proper law enforcement authorities, including campus and local police, and the
 option to be assisted by campus personnel in notifying such authorities. The policy also must notify students of
 existing counseling, mental health, or other student services for victims of sexual assault, both on campus and in
 the community. 20 U.S.C. §§ 1092(f)(8)(B)(v)-(vi).
 42
    Some of these remedies also can be used as interim measures before the school’s investigation is complete.
Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 18 of 20 PageID: 124

 Page 17 – Dear Colleague Letter: Sexual Violence


      •   arranging for the complainant to re-take a course or withdraw from a class without
          penalty, including ensuring that any changes do not adversely affect the complainant’s
          academic record; and
      •   reviewing any disciplinary actions taken against the complainant to see if there is a
          causal connection between the harassment and the misconduct that may have resulted
          in the complainant being disciplined.43

 Remedies for the broader student population might include, but are not limited to:
 Counseling and Training
    • offering counseling, health, mental health, or other holistic and comprehensive victim
       services to all students affected by sexual harassment or sexual violence, and notifying
       students of campus and community counseling, health, mental health, and other
       student services;
    • designating an individual from the school’s counseling center to be “on call” to assist
       victims of sexual harassment or violence whenever needed;
    • training the Title IX coordinator and any other employees who are involved in
       processing, investigating, or resolving complaints of sexual harassment or sexual
       violence, including providing training on:
           o the school’s Title IX responsibilities to address allegations of sexual harassment
               or violence
           o how to conduct Title IX investigations
           o information on the link between alcohol and drug abuse and sexual harassment
               or violence and best practices to address that link;
    • training all school law enforcement unit personnel on the school’s Title IX
       responsibilities and handling of sexual harassment or violence complaints;
    • training all employees who interact with students regularly on recognizing and
       appropriately addressing allegations of sexual harassment or violence under Title IX; and
    • informing students of their options to notify proper law enforcement authorities,
       including school and local police, and the option to be assisted by school employees in
       notifying those authorities.

 Development of Materials and Implementation of Policies and Procedures
    • developing materials on sexual harassment and violence, which should be distributed to
       students during orientation and upon receipt of complaints, as well as widely posted
       throughout school buildings and residence halls, and which should include:
           o what constitutes sexual harassment or violence
           o what to do if a student has been the victim of sexual harassment or violence
           o contact information for counseling and victim services on and off school grounds
           o how to file a complaint with the school
           o how to contact the school’s Title IX coordinator


 43
   For example, if the complainant was disciplined for skipping a class in which the harasser was enrolled, the
 school should review the incident to determine if the complainant skipped the class to avoid contact with the
 harasser.
Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 19 of 20 PageID: 125

 Page 18 – Dear Colleague Letter: Sexual Violence


              o what the school will do to respond to allegations of sexual harassment or
                  violence, including the interim measures that can be taken
      •   requiring the Title IX coordinator to communicate regularly with the school’s law
          enforcement unit investigating cases and to provide information to law enforcement
          unit personnel regarding Title IX requirements; 44
      •   requiring the Title IX coordinator to review all evidence in a sexual harassment or sexual
          violence case brought before the school’s disciplinary committee to determine whether
          the complainant is entitled to a remedy under Title IX that was not available through the
          disciplinary committee; 45
      •   requiring the school to create a committee of students and school officials to identify
          strategies for ensuring that students:
              o know the school’s prohibition against sex discrimination, including sexual
                  harassment and violence
              o recognize sex discrimination, sexual harassment, and sexual violence when they
                  occur
              o understand how and to whom to report any incidents
              o know the connection between alcohol and drug abuse and sexual harassment or
                  violence
              o feel comfortable that school officials will respond promptly and equitably to
                  reports of sexual harassment or violence;
      •   issuing new policy statements or other steps that clearly communicate that the school
          does not tolerate sexual harassment and violence and will respond to any incidents and
          to any student who reports such incidents; and
      •   revising grievance procedures used to handle sexual harassment and violence
          complaints to ensure that they are prompt and equitable, as required by Title IX.

 School Investigations and Reports to OCR
    • conducting periodic assessments of student activities to ensure that the practices and
         behavior of students do not violate the school’s policies against sexual harassment and
         violence;
    • investigating whether any other students also may have been subjected to sexual
         harassment or violence;
    • investigating whether school employees with knowledge of allegations of sexual
         harassment or violence failed to carry out their duties in responding to those
         allegations;
    • conducting, in conjunction with student leaders, a school or campus “climate check” to
         assess the effectiveness of efforts to ensure that the school is free from sexual
         harassment and violence, and using the resulting information to inform future proactive
         steps that will be taken by the school; and


 44
    Any personally identifiable information from a student’s education record that the Title IX coordinator provides
 to the school’s law enforcement unit is subject to FERPA’s nondisclosure requirements.
 45
    For example, the disciplinary committee may lack the power to implement changes to the complainant’s class
 schedule or living situation so that he or she does not come in contact with the alleged perpetrator.
Case 3:20-cv-04352-BRM-TJB Document 1-3 Filed 04/15/20 Page 20 of 20 PageID: 126

 Page 19 – Dear Colleague Letter: Sexual Violence


      •   submitting to OCR copies of all grievances filed by students alleging sexual harassment
          or violence, and providing OCR with documentation related to the investigation of each
          complaint, such as witness interviews, investigator notes, evidence submitted by the
          parties, investigative reports and summaries, any final disposition letters, disciplinary
          records, and documentation regarding any appeals.

 Conclusion

 The Department is committed to ensuring that all students feel safe and have the opportunity
 to benefit fully from their schools’ education programs and activities. As part of this
 commitment, OCR provides technical assistance to assist recipients in achieving voluntary
 compliance with Title IX.

 If you need additional information about Title IX, have questions regarding OCR’s policies, or seek
 technical assistance, please contact the OCR enforcement office that serves your state or territory.
 The list of offices is available at http://wdcrobcolp01.ed.gov/CFAPPS/OCR/contactus.cfm.
 Additional information about addressing sexual violence, including victim resources and
 information for schools, is available from the U.S. Department of Justice’s Office on Violence
 Against Women (OVW) at http://www.ovw.usdoj.gov/. 46

 Thank you for your prompt attention to this matter. I look forward to continuing our work
 together to ensure that all students have an equal opportunity to learn in a safe and respectful
 school climate.

                                                       Sincerely,

                                                         /s/

                                                       Russlynn Ali
                                                       Assistant Secretary for Civil Rights




 46
   OVW also administers the Grants to Reduce Domestic Violence, Dating Violence, Sexual Assault, and Stalking on
 Campus Program. This Federal funding is designed to encourage institutions of higher education to adopt
 comprehensive, coordinated responses to domestic violence, dating violence, sexual assault, and stalking. Under
 this competitive grant program, campuses, in partnership with community-based nonprofit victim advocacy
 organizations and local criminal justice or civil legal agencies, must adopt protocols and policies to treat these
 crimes as serious offenses and develop victim service programs and campus policies that ensure victim safety,
 offender accountability, and the prevention of such crimes. OVW recently released the first solicitation for the
 Services, Training, Education, and Policies to Reduce Domestic Violence, Dating Violence, Sexual Assault and
 Stalking in Secondary Schools Grant Program. This innovative grant program will support a broad range of
 activities, including training for school administrators, faculty, and staff; development of policies and procedures
 for responding to these crimes; holistic and appropriate victim services; development of effective prevention
 strategies; and collaborations with mentoring organizations to support middle and high school student victims.
